UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6216


ERIC CHILDRESS,

                  Plaintiff – Appellant,

          v.

M. PETTIFORD, FCI Bennettsville Warden in his individual
and official capacity; ASSISTANT WARDEN SMITH; ASSISTANT
WARDEN MASACONI; DENISE BAWLING, Captain, in her individual
and official capacity; D. SCHANTZ, SHU Lieutenant, in his
individual and official capacity; L. MILLER, Lieutenant, in
his individual and official capacity; D. MOORE, Lieutenant
Sr. Officer, in his individual and official capacity; LUIS
BERRIAS, Doctor, in his individual and official capacity;
JULIA BERRIAS, Doctor, in her individual and official
capacity; H. HANSEN, Nurse, in her individual and official
capacity; CORRECTIONAL OFFICER CASH, in his individual and
official capacity; CORRECTIONAL OFFICER YOUNG, in his
individual and official capacity; CORRECTIONAL OFFICER
DOUGLAS,   in   his   individual   and    official capacity;
CORRECTIONAL OFFICER JONES, in his individual and official
capacity;   CORRECTIONAL    OFFICER    CARTWRIGHT,  in   his
individual and official capacity; J. STREEVAL, in his
individual and official capacity; CASE MANAGER STREAMER, in
his individual and official capacity; COUNSELOR LEWIS, in
his individual and official capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Sol Blatt, Jr., Senior District
Judge. (4:08-cv-01001-SB)


Submitted:   August 19, 2010                 Decided:   August 27, 2010
Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Childress, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Eric    Childress     appeals      the    district    court’s      order

accepting     the   recommendation       of     the    magistrate      judge    and

dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to

exhaust administrative remedies.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 Childress v. Pettiford,

No. 4:08-cv-01001-SB (D.S.C. Jan. 27, 2010).                  We dispense with

oral   argument     because     the    facts    and   legal     contentions     are

adequately    presented   in     the    materials      before    the   court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         3